Citation Nr: 1445136	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  11-15 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for pulmonary hypertension, to include as secondary to bronchitis.

2. Entitlement to service connection for right ventricular hypertrophy, to include as secondary to bronchitis.

3. Entitlement to service connection for acid reflux with Barrett's esophagus, to include as secondary to left knee chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel
INTRODUCTION

The Veteran had active service from January 1982 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied entitlement to service connection for pulmonary hypertension, for right ventricular hypertrophy, and for acid reflux with Barrett's esophagus.  

The issues of entitlement to service connection for pulmonary hypertension and right ventricular hypertrophy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's GERD (gastroesophageal reflux disease) and Barrett's esophagus have been medically related to his service-connected left knee disability.


CONCLUSION OF LAW

The Veteran's GERD and Barrett's esophagus are proximately due to his service-connected left knee disability.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice and assistance provided to the Veteran is unnecessary, as any deficiency of such would constitute harmless error.

II. Factual Background and Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran essentially contends that his service-connected GERD and Barrett's esophagus are related to the pain medication he has taken for many years for his service-connected left knee disability. 

The record reflects that service connection was initially granted for chondromalacia of the left knee, effective from September 1995.  

With regard to a current disability, the Board notes that the competent medical evidence of record, including VA and private treatment records show that the Veteran has been shown to have GERD and Barrett's esophagus.  

What is needed in this case is competent medical evidence linking the Veteran's GERD and/or Barrett's esophagus to the service-connected disability.  To that end, the Board notes that there is competent medical evidence both for and against such a link.  The competent evidence against such a link includes the August 2009 VA examination report in which the examiner opined that the Veteran's acid reflux and Barrett's esophagus were not related to medication for his service-connected knee.  The examiner referred to the Advanced Practice Nurse's (S.A.) notes that the Veteran was taking non-steroidal medications and other medications for his service-connected knee disability, and indicated that these medications did not, in general, cause acid reflux, but did cause gastric irritation.  The examiner opined that the Veteran's reflux was not related to medications for his service-connected knee.  

The competent evidence which supports a link between the Veteran's GERD and Barrett's esophagus and his service-connected left knee disability includes a letter from the Veteran's wife, S.A., (who has been identified in the record variously as a nurse practitioner, an advanced practice nurse (APN), and a cardiology APN).  In the letter dated in January 2009, S.A. noted reviewed of the Veteran's records from his active service to the present and that he was diagnosed with patella chondromalacia in March 1992 and had been taking non-steroidal anti-inflammatory medications (NSAIDs) for the past 16 years.  S.A. opined that it was more likely than not that the Veteran's current condition of Barrett's esophagus was caused by chronic NSAID medications prescribed for the treatment of his patella chondromalacia, noting that it was "well known" that NSAIDs increased gastric acid secretion and inhibited prostaglandins, causing a loss of the normal mucosal protective mechanisms.  S.A. further opined that the Veteran's hiatal hernia certainly contributed to the development of his GERD symptomatology, but also noted that in the absence of the toxic effects of NSAIDs, most people experience reflux symptoms without developing any damage to the esophageal mucosa, and that the development of Barrett's esophagus in patients with GERD was expected on average only 9 percent of the time.  

In reviewing the competent evidence which supports the Veteran's claim, the Board notes that the opinion from S.A. is based on a review of the medical records, is definitive, and includes an explanation and/or rationale for the opinion rendered, which basically support the Veteran's theory that his GERD and Barrett's esophagus are related to the medication he takes for his service-connected left knee disability.  Thus, the Board finds that the opinion provided by S.A. is probative and persuasive on the question of whether the Veteran's GERD and Barrett's esophagus may be related to his service-connected left knee disability. 

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Board, after having carefully reviewed the record, and weighing the evidence both in support of and against the claim, finds that the evidence is in relative equipoise as to whether the Veteran's GERD and Barrett's esophagus is related to his service-connected left knee disability.  Thus, entitlement to service connection for GERD and Barrett's esophagus has been established and the appeal is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for GERD and Barrett's esophagus is granted.


REMAND

The Veteran contends that his pulmonary hypertension and right ventricular hypertrophy are related to his service-connected bronchitis.  In a statement dated in February 2009, he reported that his ventricular hypertrophy and pulmonary hypertension did not exist during service.  He claimed that pursuant to the recent echocardiogram in January 2009 and the opinions proved by a "nurse practitioner" (his wife, S.A.), that his heart conditions (ventricular hypertrophy and pulmonary hypertension) were directly related to his chronic recurring bronchitis as there were no other existing reasons for his heart conditions.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that there is conflicting medical evidence on the issue of whether the Veteran has current disabilities of pulmonary hypertension and/or right ventricular hypertrophy.  In that regard, in a letter dated in January 2009, the Veteran's wife, S.A., opined that the echocardiogram in January 2009 documented a right ventricular enlargement and RVSP/PA pressures consistent with pulmonary hypertension.  On the VA examination in April 2009, the examiner noted that the echocardiogram in early 2009 showed right ventricular hypertrophy  with mild pulmonary hypertension.  Also, in a letter received in April 2009, Dr. Josef opined that the echocardiogram in January 2009 showed right ventricular hypertrophy and RVSP/PA pressures of 37 mmHg, consistent with mild pulmonary artery hypertension.  A report of "Echo sector and Doppler" dated in December 2009, by Dr. Sharma, showed an initial diagnosis of stent, pulmonary hypertension, and atrial septal defect (ASD).  Testing revealed right ventricular dimensions were dilated, right atrial size was dilated, and the estimated PA pressure was 28 mmHg.  The impressions were listed as dilated right heart, mild tricuspid regurgitation, and trace pulmonary insufficiency.  Further, VA treatment records dated in 2009 and 2010 have noted that the Veteran's active problem list includes secondary pulmonary hypertension.  

On the other hand, VA treatment records dated in April and May 2009 showed that the Veteran underwent extensive workup for possible pulmonary hypertension, which was negative.  Likewise, in the VA examination report of August 2009, which noted the opinion of S.A., but not the opinion of Dr. Josef, the examiner indicated that the cardiac catheterization in May 2009 did not reveal any pulmonary hypertension as the Veteran basically had a normal pulmonary artery pressure.  

Further, VA treatment records dated through December 2010 showed that the Veteran was seen on several occasions for complaints of shortness of breath and dyspnea.  In May 2010, his diagnoses included COPD/dyspnea and dilated right heart possibly related to his lung disease/OSA, and his active problem list continued to include secondary pulmonary hypertension, followed by a date in April 2009.  In a pulmonary consultation note dated in May 2010, it was noted that PFTs were within normal limits and that a cardiac catheterization of May 2009 showed a normal PA pressure of 17/11, which was noted to "trump any echo findings".  It was also noted that he had normal pulmonary function in the past, an unremarkable chest x-ray in April 2009, and to date no evidence of primary pulmonary etiology of dyspnea and data disproving PA HTN (pulmonary artery hypertension) within the year.  In December 2010 it was noted that the Veteran underwent a repeat echocardiogram at that VA facility, which revealed normal RV and RA size, inconsistent with significant shunt at atrial level.  

Thus, as set forth above it is unclear as to whether the Veteran has or has ever had pulmonary hypertension and/or right ventricular hypertrophy.  While the existence of a current disability is the cornerstone of a claim for VA disability compensation, the Board also recognizes the Court held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, without further medical expertise and clarification, the Board cannot determine whether the Veteran has (or has had) pulmonary hypertension and/or right ventricular hypertrophy.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

With regard to both claims for secondary service connection for pulmonary hypertension and right ventricular hypertrophy, the Board also notes that there are medical nexus opinions of record both for and against the Veteran's claims.  

In that regard, in January 2009, the Veteran's wife, S.A., noted that during a recent cardiology evaluation, he was found to have cardiac changes secondary to his COPD, based on a nuclear stress test in February 2006.  S.A. also noted that this test was followed by an echocardiogram which documented a right ventricular enlargement, and that the echocardiogram was recently repeated and showed right ventricular hypertrophy at 3.0 cm and RVSP/PA pressures measuring 36.8 mmHg and consistent with pulmonary hypertension.  S.A. opined that it was more likely than not that the Veteran's current conditions of right ventricular hypertrophy and pulmonary hypertension were caused by his COPD.  S.A. explained that COPD rarely develops in a person before the age of 40 in the absence of a history of cigarette smoking, but that this Veteran developed COPD at the age of 30 and that pulmonary hypertension develops late in the course of the disease and was the major cardiovascular complication of COPD.  

Received in April 2009 was a letter from Dr. Josef who reported he began seeing the Veteran as a patient in 2006 for evaluation of chest pain and exertional dyspnea, and that subsequent testing included an echocardiogram which identified some mild right ventricular enlargement.  Dr. Josef indicated that the most recent echocardiogram completed in January 2009 showed right ventricular hypertrophy of 3.0 cm and RVSP/PA pressures of 37 mmHg, consistent with mild pulmonary artery hypertension.  Dr. Josef opined that these findings were consistent with cardiovascular changes secondary to longstanding chronic pulmonary conditions.  

Medical opinions that go against the Veteran's claims include the VA examination in April 2009, in which the examiner noted that a cardiopulmonary evaluation earlier that year revealed normal pulmonary function testing for the Veteran, but that an echocardiogram study rendered evidence of right ventricular hypertrophy with mild pulmonary hypertension.  The examiner opined that it was less than 50/50 likely that the Veteran's chronic bronchitis had led to the pulmonary and heart condition and that it was more likely another etiology.  The examiner indicated that for a chronic lung condition to cause pulmonary hypertension or right ventricular hypertrophy, one would see significant abnormalities in the pulmonary function testing, but that this Veteran's pulmonary function testing had been consistently normal throughout, without any significant obstruction.  The examiner opined that with such normal studies, it would be unlikely that this would put additional stress on the right side of the heart leading to pulmonary hypertension or ventricular hypertrophy.  The case was also reviewed with a staff pulmonologist, who felt that chronic bronchitis with normal pulmonary function testing would not lead to his present pulmonary hypertension and right ventricular hypertrophy.  

On a VA examination addendum in August 2009, the examiner opined that it was more likely that the Veteran's right ventricular hypertrophy was related to his sleep apnea and compounded by long-standing hypertension.  The examiner further acknowledged that the cardiac catheterization in May 2009 did not reveal any pulmonary hypertension as the Veteran had normal pulmonary artery pressure.  

While there are medical opinions both for and against the Veteran's claims, the Board notes that there are problems with these opinions.  First, the opinions provided by S.A. and Dr. Josef do not address the significance, if any, of the Veteran's apparent normal pulmonary function tests.  Second, the opinions provided by the VA examiner did not specifically address whether the Veteran's pulmonary hypertension and/or right ventricular hypertrophy were or are aggravated or worsened by his service-connected bronchitis.  A claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice-connected disability.  Allen v. Brown, supra.  Further, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, after reviewing the VA examination reports of April 2009 and August 2009, the Board concludes that the opinions rendered are inadequate and additional clarification is warranted.  

The Board also notes that in the most recent VA treatment records in the claims folder there is a notation that the Veteran underwent an echocardiogram in 2010.  A copy of this echocardiogram report has yet to be associated with the claims folder.  Further, the record suggests that there may be additional VA treatment records for the Veteran.  Thus, on remand, the aforementioned echocardiogram from 2010, as well as any current VA treatment records which may be pertinent to the matters on appeal, should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Request any outstanding and pertinent VA treatment records in this matter, dated from 2010 to the present, to specifically include the echocardiogram conducted at the Little Rock VA facility in 2010.  Negative replies should be requested.

2. Schedule the Veteran for an appropriate VA examination, with a specialist in cardiology and pulmonology, to determine whether he has, or has ever had, pulmonary hypertension and/or right ventricular hypertrophy, that may be associated with the service-connected bronchitis.  A copy of this remand and the claims folder must be available for review by the examiner, and the examiner should note that the review has been accomplished.  Any necessary non-invasive studies or tests should be performed, which may include CT scans, chest x-rays, MRI, etc.  Following a clinical examination and review of the claims folder, the examiner should note any pertinent clinical findings, to include noting whether the Veteran has, or has ever had, pulmonary hypertension and/or right ventricular hypertrophy.  The examiner should then be requested to provide the following opinions: 

(a) Whether it is at least as likely as not (50 percent probability or greater) that pulmonary hypertension was caused by, permanently worsened (aggravated) by, or otherwise associated with, the Veteran's service-connected bronchitis.  

 (b) Whether it is at least as likely as not (50 percent probability or greater) that right ventricular hypertrophy was caused by, permanently worsened (aggravated) by, or otherwise associated with, the Veteran's service-connected bronchitis.

The examiner must provide complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions, as well as addressing the conflicting medical opinions noted above (from the APN and Dr. Josef).  If the examiner is unable to provide any opinion without resort to mere speculation, he or she should so indicate and fully explain why an opinion cannot be rendered. 

3. Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  He and his representative should also be given an opportunity to respond to the SSOC.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


